t c no united_states tax_court medical practice solutions llc carolyn britton sole member petitioner v commissioner of internal revenue respondent docket no 14668-07l filed date single member llc failed to pay employment_taxes for several periods notices of lien and of intent to levy were sent to b sole member of llc after hearing under sec_6330 i r c notice_of_determination sustaining lien and proposed levy were sent to llc b sole member pursuant to sec_301_7701-3 proced admin regs check-the-box_regulations b claims that only llc is liable and that check-the-box_regulations as applicable to employment_taxes related to wages paid before date are invalid held collection may proceed against b 484_f3d_372 6th cir and 488_f3d_100 2d cir followed carolyn britton for petitioner louise forbes for respondent opinion cohen judge this case was commenced in response to a notice_of_determination concerning collection actions s under sec_6320 and or addressed to medical practice solutions llc carolyn britton sole member petitioner with respect to unpaid employment_taxes for quarters ended march and date unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure the issue for decision is whether check-the-box_regulations specifically sec_301_7701-3 proced admin regs in effect for the periods in issue were invalid in allowing pursuit of collection of employment_taxes against the sole member of a limited_liability_company background all of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference carolyn britton britton resided in massachusetts at the time the petition was filed during the periods in issue medical practice solutions llc the llc was a single-member limited_liability_company registered in the commonwealth of massachusetts with its principal office in massachusetts britton was the sole member of the llc during the periods in issue and treated the llc as her sole_proprietorship on schedule c profit or loss from business of her federal_income_tax return for she did not elect to have the llc treated as a corporation for federal_income_tax purposes form sec_941 employer’s quarterly federal tax_return for the periods in issue were filed in the name of the llc for the period ended date the form_941 reported tax_liability in the amount of dollar_figure for the period ended date the form_941 reported tax_liability of dollar_figure the reported amounts were not paid for either period on date the internal_revenue_service irs sent to britton a final notice notice_of_intent_to_levy and notice of your right to a hearing with respect to the unpaid employment_taxes for the periods in issue on date the irs sent to britton a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 on date britton requested a hearing with respect to each collection action the request for hearing suggested as a collection alternative a purported installment_agreement dated date the request for hearing also requested penalty abatement for reasonable_cause a letter attached to the request asserted among other things that the notice_of_federal_tax_lien was against the wrong taxpayer because britton is not liable for the employment_taxes medical practice solutions llc is liable a hearing pursuant to sec_6330 was conducted on date in the notice_of_determination sent date the levy action and the lien were sustained at the time of the hearing and at the time of the notice petitioner had not proposed an amount for an installment_agreement and had not submitted supporting financial information petitioner had merely sent a letter dated date asking that the letter be considered a written request to set up a payment plan of the maximum duration and the minimum due now permitted by law discussion before addressing the main issue in this case we dispose_of some arguments raised by petitioner that are unsupported by evidence reason or authority this case was submitted fully stipulated and the requirements with respect to adducing proof or the effect of failure of proof apply see rule b several of petitioner’s arguments are based on claims as to the manner in which demands and notices were addressed and the pendency of an installment_agreement but there is no evidence in the record supporting those arguments the stipulated exhibits contradict petitioner’s assertions that certain notices including the notice_of_determination that is the basis of this case were addressed only to the llc so far as the record reflects all notices were either addressed to the llc carolyn britton sole member or to britton the petition was initially filed in the names of the llc and britton but the caption was corrected on order of the court to be consistent with the notice_of_determination petitioner now claims that the court lacks subject matter jurisdiction over britton because no notice_of_determination was sent to her the manner of address in the notice speaks for itself it was sent to britton as the sole member of the llc consistent with the regulations discussed below for purposes of this proceeding under those regulations the llc and its sole member are a single_taxpayer or person to whom notice is given petitioner asserts that certain irs instructions for filing employment_tax returns are misleading there is no evidence supporting that characterization or showing that petitioner was misled although in the request for hearing and the petition petitioner raised an issue of abatement of penalties there is no evidence of reasonable_cause petitioner’s opening brief did not address the penalties and petitioner failed to file the reply brief ordered by the court thus arguments concerning the penalties have been abandoned see eg 117_tc_117 n the check-the-box_regulations the relevant parts of the regulations provide b corporations --for federal tax purposes the term corporation means-- a business_entity organized under a federal or state statute or under a statute of a federally recognized indian_tribe if the statute describes or refers to the entity as incorporated or as a corporation body corporate or body politic sec_301_7701-2 proced admin regs wholly owned entities -- i in general --a business_entity that has a single owner and a corporation under paragraph b of this section is disregarded as an entity separate from its owner sec_301_7701-2 proced admin regs is not a in general --a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes as provided in this section an eligible_entity with at least two members can elect to be classified as either an association and thus a corporation under sec_301_7701-2 or a partnership and an eligible_entity with a single owner can elect to be classified as an association or to be disregarded as an entity separate from its owner paragraph b of this section provides a default classification for an eligible_entity that does not make an election thus elections are necessary only when an eligible_entity chooses to be classified initially as other than the default classification or when an eligible_entity chooses to change its classification b classification of eligible entities that do not file an election -- domestic eligible entities --except as provided in paragraph b of this section unless the entity elects otherwise a domestic eligible_entity is-- i a partnership if it has two or more members or ii disregarded as an entity separate from its owner if it has a single owner sec_301_7701-3 and b proced admin regs for employment_taxes related to wages paid on or after date a disregarded_entity is treated as a corporation for purposes of employment_tax reporting and liability sec_301_7701-2 proced admin regs t d 2007_2_cb_675 petitioner’s position is that the llc was the employer liable for the taxes in issue and that so-called check-the-box_regulations under which the irs pursues collection against britton are invalid petitioner contends that the amended regulations which reverse the effect of regulations applicable to the periods in issue here show that the prior regulations were unreasonable each of petitioner’s contentions in this regard however has been consistently rejected by other courts in 484_f3d_372 6th cir the court_of_appeals upheld the check-the-box_regulations in the context of employment_tax liabilities of a single-member llc after reviewing the history of the regulations and their purpose in filling gaps left in the definitions of entities set out in sec_7701 the court_of_appeals analyzed the regulations under 467_us_837 the court_of_appeals rejected arguments that the chevron test had been modified by subsequent supreme court cases the argument that the llc’s separate existence under state law had to be recognized and the argument that the amendments to the regulations that had been proposed as of the time of littriello’s litigation should reflect then- current treasury_department policy and be applied to that case in 488_f3d_100 2d cir the court_of_appeals considered almost identical arguments and reached the same result the court stated in light of the emergence of limited_liability companies and their hybrid nature and the continuing silence of the code on the proper tax treatment of such companies in the decade since the present regulations became effective we cannot conclude that the above treasury regulations providing a flexible response to a novel business form are arbitrary capricious or unreasonable the current regulations allow the single-owner limited_liability_company to choose whether to be treated as an association --ie a corporation--or to be disregarded as a separate_entity if such an llc elects to be treated as a corporation its owner avoids the liabilities that would fall upon him if the llc were disregarded but he is subject_to double taxation--once at the corporate level and once at the individual shareholder level if the llc chooses not to be treated as a corporation either by affirmative election or by default its owner will be liable for debts incurred by the llc but there will be no double_taxation the irs check-the-box_regulations allowing the single-owner llc to make the choice are therefore eminently reasonable accord 484_f3d_372 id pincite other courts that have addressed the specific issue before us have followed littriello and mcnamee see kandi v united_states aftr 2d ustc par big_number w d wash affd 295_fedappx_873 9th cir 499_fsupp2d_899 e d mich petitioner asserts that in 122_tc_324 n this court intimated sua sponte that the check-the-box_regulations were invalid the court however specifically declined to give an opinion on the validity of the regulations because neither party had raised the issue and mentioned only that commentators had speculated on the subject moreover dover corp did not involve employment_tax liability of a single-member llc petitioner also cites 126_tc_359 which involved employment_tax liability of an llc with more than one member none of the cases petitioner cites speaks to the subject here petitioner has not even addressed the authorities directly in point she has given us no reason to reach a different result and we have found none she has not contested the underlying liabilities we have considered her other contentions but they are irrelevant or lack merit to reflect the foregoing decision will be entered for respondent
